DETAILED ACTION
              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the amendment filed 1/26/20.  As directed by the amendment, claims 1-20 are pending in this application.  

Double Patenting

Upon further consideration of the claim set dated 1/26/20 and US Patent 10548363, a statutory type 35 U.S.C. 101 double patenting rejection is required.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-3, 5-9, 12-15, 17-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-17, 19-25 of prior U.S. Patent 10548363. This is a statutory double patenting rejection:



Claim 2 of Application 16780169 teaches all the same structural features of Claim 9 of U. S Patent 10548363.

Claim 3 of Application 16780169 teaches all the same structural features of Claim 10 of U. S Patent 10548363.

Claim 5 of Application 16780169 teaches all the same structural features of Claim 11 of U. S Patent 10548363.

Claim 6 of Application 16780169 teaches all the same structural features of Claim 14 of U. S Patent 10548363.

Claim 7 of Application 16780169 teaches all the same structural features of Claim 12 of U. S Patent 10548363.

Claim 8 of Application 16780169 teaches all the same structural features of Claim 15 of U. S Patent 10548363.

Claim 9 of Application 16780169 teaches all the same structural features of Claim 16 of U. S Patent 10548363.

Claim 11 of Application 16780169 teaches all the same structural features of Claim 23 of U. S Patent 10548363.



Claim 13 of Application 16780169 teaches all the same structural features of Claim 17 of U. S Patent 10548363.

Claim 14 of Application 16780169 teaches all the same structural features of Claim 19 of U. S Patent 10548363.

Claim 15 of Application 16780169 teaches all the same structural features of Claim 21 of U. S Patent 10548363.

Claim 17 of Application 16780169 teaches all the same structural features of Claim 22 of U. S Patent 10548363.
 
Claim 18 of Application 16780169 teaches all the same structural features of Claim 23 of U. S Patent 10548363.

Claim 19 of Application 16780169 teaches all the same structural features of Claim 24 of U. S Patent 10548363.

Claim 20 of Application 16780169 teaches all the same structural features of Claim 25 of U. S Patent 10548363.

It is pointed out to the applicant that some structural elements found in dependent claims 4, 10, 16 are not found in US Patent 10548363.  Applicant can review these claims and include these elements, or others from the specification not yet claimed, in the independent claims in order to overcome the double patenting rejection above.


CLAIM INTERPRETATION



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732